Title: To James Madison from William Thornton, 11 February 1806 (Abstract)
From: Thornton, William
To: Madison, James


                    § From William Thornton. 11 February 1806, Washington. “I have five hundred Dollars to pay this Day Into the Bank of Columbia, and I have all but two hundred, which I expected to have had from the inclosed note, but it has been returned to me in consequence of the Flour not having all arrived. I have put off any application to my Friends till I find the hour approaching, and I had determined if I could avoid it, not to trouble you again, for I am in your Debt at present, and I lament that the Disappointment I have met with forces me again to the necessity of applying for aid. If you can make it convenient to lend me two hundred Dollars I promise to pay it and what I am besides indebted to you on demand, and as soon as I can obtain as much which I hope for in a few Days. Be pleased to keep this till then.”
                